[Cite as State ex rel. Boyd v. Ward, 132 Ohio St. 3d 90, 2012-Ohio-2359.]




 THE STATE EX REL. BOYD, APPELLANT, v. WARD, JUDGE, ET AL., APPELLEES.
    [Cite as State ex rel. Boyd v. Ward, 132 Ohio St. 3d 90, 2012-Ohio-2359.]
Court of appeals’ judgment dismissing complaint for writs of mandamus and
          procedendo affirmed.
       (No. 2012-0102—Submitted May 23, 2012—Decided May 30, 2012.)
       APPEAL from the Court of Appeals for Athens County, No. 11CA21.
                                  __________________
          Per Curiam.
          {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, Jamie Boyd, for writs of mandamus and procedendo to
compel appellees, Judge Michael Ward and the Athens County Court of Common
Pleas, to resentence him and to take into account his allied offenses of similar
import.
          {¶ 2} Neither mandamus nor procedendo will issue if the party seeking
this extraordinary relief has an adequate remedy in the ordinary course of law.
State ex rel. Jelinek v. Schneider, 127 Ohio St. 3d 332, 2010-Ohio-5986, 939
N.E.2d 847, ¶ 13. Boyd had an adequate remedy by way of appeal to raise his
allied-offense and double-jeopardy claims. State ex rel. Hudson v. Sutula, 131
Ohio St. 3d 177, 2012-Ohio-554, 962 N.E.2d 798, ¶ 1.
          {¶ 3} Moreover, Boyd waived his argument concerning the propriety of
Judge Ward’s representing the court of common pleas in the court of appeals by
failing to raise it in the proceedings below. See State ex rel. Hawthorn v. Russell,
107 Ohio St. 3d 269, 2005-Ohio-6431, 838 N.E.2d 666, ¶ 8.
                                                                           Judgment affirmed.
          O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                    SUPREME COURT OF OHIO




                     __________________
Jamie R. Boyd, pro se.
Michael Ward, for appellees.
                   ______________________




                               2